EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (Dollars in thousands, except share amounts) (Unaudited) Three Months Ended June 30, 2010 June 30, 2009 Net income $ (9,344 ) $ 1,739 Weighted average common shares outstanding for computation of basic EPS 12,631,821 12,608,619 Dilutive common-equivalent shares 2,129 Weighted average common shares for computation of diluted EPS 12,631,821 12,610,748 Earnings per common share: Basic $ (0.74 ) $ 0.14 Diluted $ (0.74 ) $ 0.14 Nine Months Ended June 30, 2010 June 30, 2009 Net income $ (10,998 ) $ 4,163 Weighted average common shares outstanding for computation of basic EPS 12,623,577 12,648,701 Dilutive common-equivalent shares 4,441 Weighted average common shares for computation of diluted EPS 12,623,577 12,653,142 Earnings per common share: Basic $ (0.87 ) $ 0.33 Diluted $ (0.87 ) $ 0.33
